Citation Nr: 0516601	
Decision Date: 06/17/05    Archive Date: 06/27/05	

DOCKET NO.  03-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1962 to August 1966, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In January 2004, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board for appellate review.


REMAND

A preliminary review of the record following a return of the 
case from the RO following the Board's January 2004 remand 
discloses a need for yet further development.  At the time 
the Board returned the case to the RO in January 2004 the 
primary matter sought to be developed was obtaining evidence 
that demonstrated whether or not the veteran actually served 
in Vietnam.  While the Board now finds and concludes that the 
evidence of record creates at least a reasonable doubt as to 
the veteran's actual service in Vietnam, the medical evidence 
is inconclusive as to the actual disability the veteran was 
diagnosed with in May 2002.  

With respect to the issue of the veteran's service in 
Vietnam, while the veteran's personnel records, specifically, 
the veteran's DD Form 214 and AF Form 7 do not reflect that 
the veteran had any service in Vietnam, information 
subsequently received from the service department and from 
the veteran indicates that he was authorized the award of the 
Vietnam Service Medal for service in the Republic of Vietnam 
after July 4, 1965.  The veteran specifically contends that 
he was on a temporary duty assignment in Vietnam from 
September 1965 to January 1966.  The RO indicated in the 
Supplemental Statement of the Case that the veteran's service 
personnel records show that he was stationed in Okinawa 
during that time frame and that it was standard practice to 
award the Vietnam Service Medal to those service members who 
served in support of the war in Vietnam and were serving in 
Southeast Asia.  However, the Vietnam Service Medal was 
awarded to all service members of the Armed Forces who served 
in Vietnam and the contiguous waters and airspace, or in 
Thailand, Laos or Cambodia or the airspace there over or in 
the direct support of military operations in Vietnam between 
July 4, 1965 and March 28, 1973.  See United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-20, July 1990.  As such, it does 
not appear that the veteran would have been awarded a Vietnam 
service medal based on service solely in Okinawa.  In 
addition, the veteran submitted a copy of a letter 
purportedly written by him to family member during service 
that makes reference to his duty in Vietnam.  As such, the 
Board believes that the evidence demonstrates that, as 
contended by the veteran, he did serve on a temporary duty 
assignment in Vietnam, and as such, is presumed to have been 
exposed to Agent Orange.

As for the disability at issue in this appeal, the Board 
notes that the RO has denied service connection for lymphoma, 
but in the veteran's Substantive Appeal he related that he 
was diagnosed with chronic lymphocytic leukemia in May 2002.  
While both disorders are presumptively related to exposure to 
Agent Orange, and both diagnoses were referred to in the May 
2002 medical records, those medical records also suggest a 
differential diagnosis that included other disorders, 
including Waldenstrom's macroglobulinemia.  As such, the 
Board believes that additional medical evidence should be 
obtained in order to clearly delineate the veteran's 
currently diagnosed disorder in order to determine whether he 
has a disorder that is presumptively related to his exposure 
to Agent Orange in Vietnam.  

In this regard, a review of the May 2002 medical records 
discloses that the veteran underwent a bone marrow biopsy, 
but that results of that biopsy are not associated with the 
claims file.  In addition, the private medical records 
suggest that the veteran was going to receive subsequent 
treatment from the VA, and if the veteran is receiving such 
treatment, no VA records are associated with the claims file.  
Also, in a May 2003 Financial Status Report the veteran 
reported that he was in Nashville receiving a bone marrow 
transplant.  While it is not clear whether that treatment was 
at a VA or private medical facility, the evidence tends to 
demonstrate that the veteran received pertinent medical 
treatment following May 2002.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the evidence is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine where he has received medical 
care since May 2002.  In order to permit 
the RO to obtain medical records dated 
following May 2002, the veteran should be 
requested to complete and return an 
authorization for release of private 
medical records and to identify any VA 
medical facility from which treatment was 
obtained.  The veteran should be 
specifically requested to provide an 
authorization for release of medical 
records to permit the RO to obtain the 
report pertaining to the right posterior 
iliac crest bone marrow biopsy performed 
on May 20, 2002, while hospitalized with 
the Hillcrest Health Care System.  The RO 
should obtain and associate with the 
claims file medical records identified by 
the veteran, as well as the bone marrow 
biopsy report performed in May 2002.

2.  After obtaining the medical records 
referred to in the first paragraph, the 
RO should review the medical evidence to 
determine whether there is sufficient 
competent medical evidence to decide the 
claim, and more specifically, whether the 
medical evidence clearly identifies the 
veteran's currently diagnosed disorder.  
If the medical evidence is unclear as to 
the veteran's current diagnosis, the RO 
should obtain a medical opinion or afford 
the veteran an examination to clearly 
identify the nature of the veteran's 
current disorder.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should review the 
veteran's claim on the basis of the 
additional evidence, and in light of the 
Board's determination that the veteran 
did serve in Vietnam during the Vietnam 
Era and is presumed to have been exposed 
to Agent Orange.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




